Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-14 are under examination.

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 14 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 3 is objected to because of the following informalities:  the acronym PEG should be written out as “polyethylene glycol” the first time it is used in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if liver powder and artificial beef are included in the group of claim 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Thombre (US 2005/0271708 A1, PALATABLE CONTROLLED-RELEASE FORMULATION FOR COMPANION ANIMALS).
Regarding claims 1-3 and 6; Thombre teaches a palatable granule composition (in the form of particles) [0014] comprising: at least one palatant, yeast [0055]; at least one wetting agent, sorbitol [0178]; and at least one active ingredient, anti-inflammatory agents [0059]. 
Thombre refers to sorbitol as a diluent while the instant claims refer to sorbitol as a wetting agent, regardless of its intended use, Thombre’s sorbitol would act as a wetting agent in the composition. 
Thombre does not teach all of the claimed components together in a single composition. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the claimed ingredients of instant claims 1-3 and 6 to form a palatable granule composition given that Thombre teaches all the claimed ingredients for a multiparticulate pharmaceutical composition for companion animals.
Regarding claims 4 and 10, Thombre teaches a stiffening agent, lactose [0178] where lactose is present at 60.14% [0138] which is within the claimed range of 1%-75%. 
Thombre refers to lactose as a diluent while the instant claims refer to lactose as a stiffening agent, regardless of its intended use, Thombre’s lactose would act as a stiffening agent in the composition.
Regarding claims 5 and 11, Thombre teaches a disintegrant, sodium starch glycolate [0178] where sodium starch glycolate is present at 4.93% [0138] which is within the claimed range of 0.01%-50%.   
Regarding claim 7, Thombre teaches the palatant is present at 1%-25% by weight [0058]. The palatant quantity of Thombre, 1%-25% by weight, falls within the claimed range of 1%-90% based on weight.  
Regarding claim 8, Thombre teaches the palatability improving agent is present in the amount ranging from about 0.75% to about 50% by weight [0058].  The palatant range of Thombre, 0.75% to about 50% by weight, overlaps with the claimed range of 10%-80% by weight of the composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)
Regarding claims 12 and 13, Thombre teaches an active ingredient, carprofen, present at 30% [0138] which is within the claimed ranges of 0.001%-75% and 0.005%-50%. 
Regarding claim 14, Thombre teaches the multiparticulate form was manufactured with a high shear granulator to which deionized water was added to produce a wet granulation [0138], which reads on the claim limitation of being manufactured by high shear wet granulation.

 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thombre in view of Paulsen (US 2015/0224052 A1, PROCESS FOR MANUFACTURING CHEWABLE DOSAGE FORMS FOR DRUG DELIVERY AND PRODUCTS THEREOF).
Regarding claim 9, Thombre teaches the palatable granule composition of claim 1, including a wetting agent (see above). 
Thombre does not disclose a wetting agent present in an amount of 5%-80% by weight.
Paulsen, also in the field of palatable medication compositions, teaches a wetting agent, glycerin, present at an amount of 20.0% by weight [0052, Formula 1]. Paulsen further discloses glycerin is an odorless hygroscopic liquid useful in maintaining the softness of the composition over the shelf life of the product. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the palatable granular composition and wetting agent of Thombre with the quantity of glycerin of Paulsen in order to obtain a composition with the desired softness and shelf life. The wetting agent quantity of Paulsen, 20.0% by weight, falls within the claimed range of 5%-80% by weight wetting agent.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/012,150 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the copending claims.
Regarding instant claims 1-6, both the instant claims and the copending claims claim a composition comprising a palatant, a wetting agent and an active ingredient further comprising a stiffening agent, and a disintegrant.  Furthermore, the instant claims 2-6 and the copending claims 3-7 recite the same lists of palatants, wetting agents, active ingredients, stiffening agents and disintegrants. The copending claims do not explicitly recite a granule composition, however it would have been obvious to one having ordinary skill in the art to have provided the composition in a variety of know forms, including granules.  
Regarding claims 7-13, both the instant claims and the copending claims claim ranges of percentage by weight of the palatant, wetting agent, active ingredient, stiffening agent and disintegrant.  For instant claims 7 and 9-11 the claimed ranges are identical to reference claims 8-11.  For instant claim 8, the range of the instant claim is encompassed by the range of the reference application claim 8.  For instant claims 12 and 13, the ranges of the instant claims overlap with the range of reference application claim 12.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schneider (US 2008/0293645 A1 ANTIPARASITIC COMBINATION AND METHOD FOR  TREATING DOMESTIC ANIMALS) teaches a palatable powder for animals comprising: palatants, wetting agents and active ingredients. The additional references cited on the PTO-892 are references of record in copending application 17/012150. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791